Plaintiff in error was convicted of unlawfully selling whisky to Henry Boushay, and on the 25th day of September, 1913, judgment was rendered, and in accordance with the verdict of the jury he was sentenced to be confined in the county jail for a period of one hundred and five days, and to pay a fine of three hundred dollars, and costs, taxed at $65.55. From the judgment an appeal was taken. The questions presented have heretofore been passed upon and determined *Page 702 
adversely to the contentions of the learned counsel for plaintiff in error. It is sufficient to say that the guilt of plaintiff in error was satisfactorily proven and no testimony was offered in his behalf. It follows that the judgment herein should be, and the same is hereby affirmed, and the cause remanded to the county court of Pottawatomie county with direction to enforce its judgment and sentence.